DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 20200264311 A1 (LeDortz)
US 20130123015 A1 (Jung)
US 20190310351 A1 (Huges)
US 20200314347 A1 (Kageyama)
US-20210341616-A1 (Fig.10, 11 & 13; with two type of detection and SPAD)
US-20190230304-A1 (SPAD and TDC; Fig.2A)
US-20160356718-A1 (Fig.1A, para 37; transfer gate floating diffusion)


Allowable Subject Matter, Claim Objection
Claims 6-7 & 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for allowance of these claims is that the additional limitations of these claims in the context of other limitations of the independent claim and intervening claims are not anticipated nor is obvious over the prior art of record or found during Examiner’s search. 




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 16 & 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jung.

Regarding claim 1. Jung teaches an image sensing device [(Fig.1, Abstract)]  comprising:	 a pixel array configured to include at least one first pixel and at least one second pixel [(para 2)] :	 and a timing controller configured to activate either the first pixel or the second pixel based on a distance between a target object and the pixel array,  [(para 12; thermal pixel and depth pixel; the controller used in Time of flight measurement {para 48, 106})] 
wherein the first pixel and the second pixel have different characteristics that include at least one of an effective measurement distance related to an ability to effectively sense a distance, a temporal resolution related to an ability to discern a temporal difference, a spatial resolution related to an ability to discern a spatial difference, or unit power consumption indicating an amount of power required to generate a pixel signal [(para 120, 75, power consumption)] .

Regarding claim 16. Jung teaches a photographing device [(Fig.1, Abstract)] comprising:	 an image sensing device configured to have a first pixel and a second pixel different from the first pixel in having different values of at least one of an effective measurement distance related to an ability to effectively sense a distance,, temporal resolution related to an ability to discern a temporal difference, spatial resolution related to an ability to discern a spatial difference, or unit power consumption indicating an amount of power required to generate a pixel signal[(para 12; thermal pixel and depth pixel; the controller used in Time of flight measurement {para 48, 106}; para 120, 75, power consumption)] .
:	 and an image signal processor configured to operate the image sensing device in an object monitoring mode in which the first pixel is activated or a depth resolving mode in which the second pixel is activated based on a comparison between a predetermined threshold distance and a distance between the image sensing device and a target object [(para 12)] 

Regarding claim 19. Jung teaches a sensing device capable of detecting a distance to an object [(Fig.1, Abstract)] comprising:	 one or more first sensing pixels configured to detect light and measure a distance to a target object based on a first distance measuring technique[(para 12; thermal pixel or depth pixel)] .:	 a first pixel driver coupled to and operable to control the one or more first sensing pixels in detecting light for measuring the distance [(para 12, 49)] :	 one or more second sensing pixels configured to detect light and measure a distance to a target object based on a second distance measuring technique that is different from the first distance measuring technique so that the first and second distance measuring techniques have different distance measuring characteristics  [(para 12; thermal pixel or depth pixel; thermal pixel use thermal pixel with reduced power para 120, 75)] .	 a second pixel driver coupled to and operable to control the one or more second sensing pixels in detecting light for measuring the distance[(para 12, 49)] ::	 and a controller configured to activate either the one or more first sensing pixels or the one or more second sensing pixels based on the different distance measuring characteristics of the first and second sensing pixels with respect to a distance between the target object and the sensing device [(para 12)] .
	
	Jung additionally teaches with respect to claim 20. The sensing device as in claim 19, wherein the different distance measuring characteristics of the first and second sensing pixels include, a range of distance that can be measured, a spatial resolution in distance measurements, a time needed for a sensing pixel in performing a distance measurement, or power consumed by a sensing pixel in performing a distance measurement [(para 120, 75, power consumption)] .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 8, 12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over LeDortz in view of Jung.

Regarding Claim 1. LeDortz teaches an image sensing device comprising:	 a pixel array configured to include at least one first pixel and at least one second pixel [(para 11, 38, Fig.10)] :	 and a timing controller configured to activate the first pixel or the first and  second pixel based on a distance between a target object and the pixel array,  [(Fig.10, para 95-96; activating a first subset of pixels or second subset of pixels; in the second mode the light is emitted {step 1012 & 1014 of Fig.10} this decision is based on distance {para 125})] 
wherein the first pixel and the second pixel have different characteristics that include at least one of an effective measurement distance related to an ability to effectively sense a distance, a temporal resolution related to an ability to discern a temporal difference, a spatial resolution related to an ability to discern a spatial difference, or unit power consumption indicating an amount of power required to generate a pixel signal [(low resolution and high resolution in para 9; para 57; please note the alternative language used in the claim)] .
 
Therefore the difference between the LeDortz and the claim is that claim is claiming either first pixel or second pixel while LeDortz is teaching first arrangement of pixel (includes first pixel) or second arrangement of pixel (includes first and second pixels)

However, in the same/related field of endeavor, Jung teaches activating either first or second pixel based on distance [(Jung para 12)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such inclusion of technique would reduce the power [(Jung para 120, 75] .

LeDortz additionally teaches with respect to claim 2. The image sensing device according to claim 1, wherein the first pixel corresponds to a single-photon avalanche diode (SPAD) pixel. [(LeDortz para 99)] 

LeDortz additionally teaches with respect to claim 4. The image sensing device according to claim 1, wherein:	 the first pixel corresponds to a direct pixel configured to sense the distance to the target object using time for light reflected from the target object [(LeDortz para 3)] :	 and the second pixel corresponds to an indirect pixel configured to sense the distance to the target object using a phase of light reflected from the target object [(LeDortz para 39)] .

LeDortz additionally teaches with respect to claim 5. The image sensing device according to claim 1, wherein:	 the first pixel is included in:	 a first direct pixel group in which the plurality of first pixels is arranged in a line in a first diagonal direction:[(Kageyama; Fig.5, Fig.17, 31 para 80-81)] 	 or a second direct pixel group in which the plurality of first pixels is arranged in a line in a second diagonal direction.

LeDortz additionally teaches with respect to claim 8. The image sensing device according to claim 1, wherein:	 the first pixel is included in any one of:	 a first direct pixel group in which the plurality of first pixels is arranged in a line in a first diagonal direction: [(Kageyama; Fig.5, Fig.17, 31 para 80-81)]	 a second direct pixel group in which the plurality of first pixels is arranged in a line in a second diagonal direction:	 a third direct pixel group in which the plurality of first pixels is arranged in a line in a horizontal direction:	 and a fourth direct pixel group in which the plurality of first pixels is arranged in a line in a vertical direction.

LeDortz additionally teaches with respect to claim 12. The image sensing device according to claim 1, wherein the pixel array includes one or more additional first pixels and one or more additional second pixels and a total size of a region for the first pixel and the one or more additional first pixels is smaller than a total size of a region for the second pixel and the one or more additional second pixels [(LeDortz para 12, 16)] .

LeDortz additionally teaches with respect to claim 14. The image sensing device according to claim 1, wherein:	 the pixel array includes one or more additional first pixels and one or more additional second pixels and the second pixel and the one or more additional second pixels are arranged in a matrix shape. [(LeDortz para 12, 16, Fig.5)] .


LeDortz additionally teaches with respect to claim 15. The image sensing device according to claim 14, wherein the second pixel and the one or more additional second pixels are activated at a same time [(LeDortz para 12, 16, Fig.5)] .

Regarding claim 16: See analysis of claim 1 and LeDortz 54 and Jung para 48, 106

LeDortz additionally teaches with respect to claim 17. The photographing device according to claim 16, wherein the image signal processor is further configured to increase a counted resultant value by a predetermined value based on the comparison: and switch an operation mode of the image sensing device from the object monitoring mode to the depth resolving mode based on the increased counted resultant value [(LeDortz para 15-18)] .

Regarding claim 18: See analysis of claim 4
Regarding claim 19 & 20: See analysis of claim 1 and LeDortz 54 and Jung para 49.

Claims 3 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over LeDortz in view of Jung in view of Huges.

Regarding claim 3. LeDortz teaches pixel corresponds to a single-photon avalanche diode (SPAD) pixel. [(LeDortz para 99)] 

LeDortz in view of Jung does not explicitly show the details of SPAD, i.e. a single-photon avalanche diode (SPAD) configured to generate a current pulse by sensing a single photon reflected from the target object:	 a quenching circuit configured to control a reverse bias voltage applied to the single-photon avalanche diode (SPAD): and a digital buffer configured to convert the current pulse into a digital pulse signal.

However, in the same/related field of endeavor, Huges teaches a single-photon avalanche diode (SPAD) configured to generate a current pulse by sensing a single photon reflected from the target object: [(Huges para 76-77, 163)]	 a quenching circuit configured to control a reverse bias voltage applied to the single-photon avalanche diode (SPAD): [(Huges para 163)] 	 and a digital buffer configured to convert the current pulse into a digital pulse signal [(Huges para 167, 171; analog-to-digital conversion, para 205)] .

Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because the combination would provide predictable result without changing their respective functionalities.  

Huges additionally teaches with respect to claim 13. The image sensing device according to claim 1, wherein: the first pixel is larger in size than the second pixel. [(Huges para 198; additionally, Jung teaches depth pixel. Depth pixel usually have larger size)] 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426